DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-10 and 12-20 are pending in the application.  Claim 11 is cancelled.
Priority
	This application is a continuation of PCT/US2021/044692, filed August 5, 2021, which claims the benefit of priority to U.S. Provisional Patent Application No. 63/062,670, filed August 7, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 12 and 13, drawn to compounds of Formula (I) and pharmaceutical compositions thereof, in the reply filed on 02/28/2022 is acknowledged.
Applicant’s election without traverse of Compound I: 
    PNG
    media_image1.png
    145
    212
    media_image1.png
    Greyscale
as species of invention for initial examination on the merits in the reply filed on 02/28/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (Compound (I)) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be 
Correspondingly, claims 1-10, 12 and 13 are currently under examination.  
It has been determined that the entire scope claimed is not presently patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (in part) recites Formula (IX3) for X3 as follows: 
    PNG
    media_image2.png
    85
    173
    media_image2.png
    Greyscale
, where m and n are independently selected from 0, 1, 2, 3, or 4.  It is unclear what the claimed compound(s) are where both m and n are 0, or if any of the envisioned compounds actually correspond to a case where m and n are both 0.  
Claim 1 (in part) recites formulas for R4 as follows: 
    PNG
    media_image3.png
    106
    417
    media_image3.png
    Greyscale
, where f and g are independently 
Claim 6 (in part) recites Formula (IX4) for X4 as follows: 
    PNG
    media_image4.png
    117
    111
    media_image4.png
    Greyscale
, where b and d are independently selected from 0, 1, 2,  or 3.  It is unclear what the claimed compound(s) are where both b and d are 0, or if any of the envisioned compounds actually correspond to a case where b and d are both 0.  
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by KONZE (ChemMedChem 2014 9:549-550).
Konze (p. 550 Scheme 1) discloses compounds 9 and 10 as follows:

    PNG
    media_image5.png
    176
    664
    media_image5.png
    Greyscale
.  Compounds 9 and 10 are compounds of Formula (I), where X1 is a covalent bond, X2 is H, X3 is piperidinyl (Xa is CH and Xb is N; m is 2 and n is 2), l is 1, Ra is substituted C1-C6 alkyl, X4 is 6-membered carbocyclyl (hexyl),  R4 is 
    PNG
    media_image6.png
    111
    167
    media_image6.png
    Greyscale
, Xi is CH2 , f and g are independently 1 or 2, and R5 is -OMe.
Claims 1-4 ,10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by LIU (Journal of Medicinal Chemistry 2013 56:8931-8942; cited by Applicants).


    PNG
    media_image7.png
    331
    555
    media_image7.png
    Greyscale
 (2-chloro-6-methoxy-N-[1-(1-methylethyl)-4-piperidinyl]-7-[3-(1-pyrrolidinyl)propoxy]-4-quinazolinamine) (p. 8938 col. 1 par. 2), which is a compound of Formula (I), where X1 is a covalent bond, X2 is H, X3 is piperidinyl (Xa is CH and Xb is N; m is 2 and n is 2), l is 1, Ra is isopropyl, X4 is halogen (Cl), R4 is 
    PNG
    media_image6.png
    111
    167
    media_image6.png
    Greyscale
, Xi is CH2, f and g are independently 1 or 2, and R5 is -OMe.
	Regarding claim 12, the cited compound is identical to the compound recited on p. 6 lines 1 and 2 of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JOHN M MAURO/Primary Examiner, Art Unit 1625